Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (this “Amendment”) is entered into as of
August 31, 2015, by and between Mary Anne Heino, an individual (“Employee”), and
Lantheus Medical Imagining, Inc., a Delaware corporation (the “Company”).

WHEREAS, the Company and the Employee are party to that certain Employment
Agreement entered onto on August 12, 2013 (the “Initial Employment Agreement”);

WHEREAS, the Initial Employment Agreement was amended and restated in its
entirety by the parties pursuant to that certain amended and restated employment
agreement, dated March 16, 2015 (as amended on June 25, 2015, the “Employment
Agreement”); and

WHEREAS, capitalized terms that are not defined herein shall have the same
meaning as set forth in the Employment Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties agree as follows:

1. Amendments to Employment Agreement.

(a) Section 2.a. of the Employment Agreement is amended and restated in its
entirety to read as follows:

“a. Executive shall serve as the Company’s President and Chief Executive Officer
and as a member of the Board of Directors of Lantheus Holdings, Inc. (the
“Board”). In such capacities, Executive shall report to the Board, and Executive
shall have such duties and responsibilities as are consistent with such titles
and positions and/or such other duties and responsibilities as may be assigned
from time to time by the Board. If requested, Executive shall serve as an
officer or a member of the Board of Directors of any of the Company’s
subsidiaries or affiliates without additional compensation.”

(b) The first sentence of Section 3 of the Employment Agreement is amended and
restated in its entirety to read as follows:

“During Executive’s employment hereunder, the Company shall pay Executive a base
salary at the annualized rate of $600,000, payable in regular installments in
accordance with the Company’s payment practices from time to time.”

(c) The first sentence of Section 4 of the Employment Agreement is amended and
restated in its entirety to read as follows:

With respect to each full fiscal year ending during Executive’s employment
hereunder, Executive shall be eligible to earn an annual bonus award of eighty
percent (80%) of Executive’s Base Salary (the “Target”) based upon achievement
of annual EBITDA and/or other performance targets established by the
Compensation Committee of the Board within the first three months of each fiscal
year (the “Annual Bonus”).



--------------------------------------------------------------------------------

2. Award of Restricted Stock. In connection with the execution of this
Amendment, and in any event within five (5) days after the date hereof,
Executive shall be granted 227,000 shares of restricted common stock (the
“RSAs”) of Lantheus Holdings, Inc. pursuant to the Lantheus Holdings, Inc. 2015
Equity Incentive Plan. The RSAs shall vest in equal annual installments over a
period of four years, with such other terms and provisions as are set forth in
the Restricted Stock Award Agreement memorializing such grant.

3. References. All references in the Employment Agreement to “this Agreement”
and any other references of similar import shall hereinafter refer to the
Employment Agreement as amended by this Amendment.

4. Remaining Provisions. Except as expressly modified by this Amendment, the
Employment Agreement shall remain in full force and effect. This Amendment
embodies the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements and understandings, oral or written, relative
thereto.

5. Governing Law. This Amendment shall be governed by, construed and interpreted
in all respects, in accordance with the laws of the State of New York, without
regard to conflicts of laws principles thereof.

6. Counterparts. This Amendment may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

LANTHEUS MEDICAL IMAGING, INC. By:  

/s/ Michael Duffy

  Name:   Michael Duffy   Title:   Secretary

 

ACCEPTED AND AGREED:

/s/ Mary Anne Heino

Name:   Mary Anne Heino Date:   August 31, 2015